UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4460


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARL DEAN HUBBARD,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:03-cr-00178-1)


Submitted:   November 5, 2010             Decided:   December 8, 2010


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, David R. Bungard, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant. R. Booth
Goodwin, II, United States Attorney, Larry R. Ellis, Assistant
United States Attorney, Charleston, West Virginia; Jeremy D.
Brown, Third Year Law Student, Lexington, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Carl Dean Hubbard appeals the district court’s order

modifying the terms of his supervised release to include several

additional     requirements.     A   district     court’s    imposition   of

special conditions of supervised release is reviewed for abuse

of discretion.     United States v. Dotson, 324 F.3d 256, 259 (4th

Cir. 2003).     We have reviewed the record and conclude that the

decision to modify the terms of Hubbard’s release was a proper

exercise of discretion.         Accordingly, we affirm the district

court’s order.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument    would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     2